Per Curiam
Petitioner has filed “Verified Petition for Special Appearance” allegedly pursuant to Rule 2-11 of this court asking in substance that this court judicially review his judgment of conviction for kidnapping.
The appellate jurisdiction of this court is limited to cases in which a transcript and assignment of errors is filed, and in their absence nothing is before us to invoke our appellate authority.
The petition is dismissed.
Achor, J., not participating because of illness.
Note. — Reported in 163 N. E. 2d 893.